DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 2/20/2020, 4/14/2021, 4/29/2022, has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/23/2019.  The amendment has been placed of record in the file.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Maher (US 2017/0016853 A1) [hereinafter Maher].
	As to claim 10, Maher teaches a system for separating biological molecules, the system comprising: a plurality of capillaries configured to separate biological molecules in a sample, each capillary comprising a detection portion configured to pass electromagnetic radiation into the capillary; a capillary mount, the capillaries coupled to the capillary mount such that the detection portions are fixedly located relative to one another (capillary array, Fig.5; note capillary array both receives light from source and outputs detected light to a detector); a radiant source (light source, Fig.5) producing a source beam of electromagnetic radiation configured to illuminate the detection portions; a base (holder or cartridge, Fig.5) configured to receive the capillary mount, the base comprising a mirror (mirror, Fig.5) configured to reflect the source beam and to direct the source beam through the plurality of capillaries.
	As to claim 11, Maher teaches all as applied to claim 10, and in addition teaches the optical detector; an emission optical system configured to receive emission signals from the plurality of capillaries and to direct the emission signals to the optical detector (detector array, Fig.5).
	As to claim 12, Maher teaches all as applied to claim 10, and in addition the spectrometer (spectrometer, Fig.5) comprising a dispersive optical element and a optical detector; an emission optical system configured to receive emission signals from the plurality of capillaries and to direct the emission signals to the optical detector.
Allowable Subject Matter
 Claim 1-9, 13-19 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for separating biological molecules, the system comprising: an optical detector configured to produce an alignment signal when emissions from at least one of the plurality of capillaries is transmitted through a respective at least one of the optical fibers and onto the optical detector; and a motion stage configured to move to a plurality of locations, one or more of the capillary mount, the fiber mount, or at least a portion of the emission optical system; wherein the motion stage is configured to align the receiving ends of the optical fibers to the detection portions based on values of the alignment signal at the plurality of locations, in combination with the rest of the limitations of the claim.
Claims 2-9 are allowed by virtue of their dependence to the allowed claim 1.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for separating biological molecules, the system comprising: a radiant source producing a source beam of electromagnetic radiation configured to illuminate the detection portions; wherein the source beam has a linear polarization disposed along a polarization axis; wherein the polarization axis of the source beam within the detection portions is perpendicular to the capillary plane, in combination with the rest of the limitations of the claim.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of separating biological molecules, comprising: producing values of an alignment signal from a optical detector by transferring emissions within the detection portion of at least one of the capillaries through a respective at least one of the optical fiber and to the optical detector; moving, one or more times to one or more different locations, the capillary mount or the fiber mount; at each of the one or more locations, producing a respective value of the alignment signal from the optical detector by transferring emissions within the detection portion of the at least one capillary through the at least one optical fiber to the optical detector; aligning the capillaries to the receiving ends of the plurality of optical fibers based on the values of the alignment signals, in combination with the rest of the limitations of the claim.
Claims 15-19 are allowed by virtue of their dependence to the allowed claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shimizu et al. (US Patent # 7,005,052 B2) teaches a system comprising a laser beam 33 generated from the laser beam source 20 is divided into two parts by the beam splitter 22 and the advancing direction thereof is change by the mirror 21. The laser beam 33 is condensed by a condenser lens 23 and is irradiated to the capillaries 1 from a direction in parallel with the alignment direction of the capillaries 1. The inside of the capillaries 1 is filled with the sample labelled by a fluorescent material (fluorescent sample 34), and when the laser beam 33 is irradiated the fluorescent sample 34 emits fluorescence 35. For the detection of the fluorescence 35, the fluorescence 35 emitted in substantially perpendicular direction with respect to the alignment plane of the capillaries 1 is converted into parallel light by a first lens 24, is effected of image division by an optical filter and image division prism 25, and thereafter image formed on the CCD camera 27 by a second lens 26 and is detected by the CCD camera 27. The detected measurement data is processed by a processing unit 28 (column 3, lines 19-62).
	Kambara et al. (US Patent # 5,730,850) teaches a system for separating biological molecules, the system comprising: a plurality of capillaries configured to separate biological molecules in a sample, each capillary comprising a detection portion configured to pass electromagnetic radiation into the capillary; a capillary mount, the capillaries coupled to the capillary mount such that the detection portions are fixedly located relative to one another; a radiant source producing a source beam of electromagnetic radiation configured to illuminate the detection portions; a base configured to receive the capillary mount, the base comprising a mirror configured to reflect the source beam and to direct the source beam through the plurality of capillaries (Figs. 1, 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886